Citation Nr: 1112909	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no greater than level II hearing in the right ear and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that an April 2006 letter advised the Veteran of the evidence needed to substantiate his initial service connection claim, while a December 2006 letter provided this information with respect to the increased rating element of this claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra

The Board notes that the December 2006 notice letter was not issued prior to the initial adjudication of the Veteran's claim in October 2006.  His claim, however, was subsequently readjudicated in a July 2007 statement of the case and a July 2009 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records.  The Veteran also underwent VA examinations in connection with this claim in August 2006 and April 2008.  

The Board finds that the August 2006 and April 2008 VA examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports include the pertinent pure tone and speech recognition scores that are needed in order to properly rate the Veteran's hearing loss.  For these reasons, the Board concludes that the August 2006 and April 2008 examination reports in this case provide adequate bases for a decision.

The March 2011 informal hearing presentation raises two objections to the adequacy of the evidence of the April 2008 VA examination report.  The first of these objections notes that the April 2008 VA examination report does not note the calibration date of the audiology equipment and implies that the equipment may not have been properly calibrated to provide accurate results.  The Board finds no merit in this objection.  The Veteran's representative has offered no reason to justify an actual belief that the equipment was not working properly, other than to say that the test results reflected a disability that was rated as  less severe than the Veteran's own perception of his hearing loss.  The Board finds, however, that neither the Veteran nor his representative has demonstrated specialized expertise that renders either of them competent to speculatively diagnose a malfunctioning piece of audiology equipment based solely on no mention of a calibration date in an examination report and the Veteran's own lay perceptions of the severity of his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter).  Furthermore, there is no indication of equipment difficulties during the examination report itself, and no information of record otherwise offers a reason to believe that the audiology equipment was not functioning properly.  In addition, the findings of the April 2008 VA examination generally represent some decrease in the Veteran's hearing but are largely consistent with the August 2006 findings.  For these reasons, the Board rejects this first objection as invalid.

The informal hearing presentation also asserts that, "Considering the insidious nature of hearing loss, it is plausible the condition has worsened [since the April 2008 VA examination]."  The representative next states the Veteran's assertion that his condition has worsened is sufficient to require a new VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board acknowledges this principle as articulated in Proscelle.  The Board notes, however, that the Veteran has not actually asserted a worsening of his hearing loss since the April 2008 examination.  Rather, the record reflects that the Veteran reported a worsening of his hearing in his August 2007 substantive appeal, and that the April 2008 VA examination was scheduled in response to these complaints.  No such statements have been submitted by the Veteran since the April 2008 examination.  

The Board has also considered whether the informal hearing presentation itself presents testimony of a worsening of the Veteran's hearing loss since the April 2008 examination.  However, the most relevant evidence on this question as quoted above merely claims it is plausible, considering the nature of hearing loss, that the Veteran's condition has worsened.  This statement constitutes mere speculation on the part of the representative, based on generalities regarding hearing loss in general, and makes no comment on the Veteran's situation in particular.  Therefore, the Board finds that a remand for a new VA examination is not warranted.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The appellant's service-connected bilateral hearing loss is currently rated as 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He essentially contends that a higher rating is warranted.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Having reviewed the complete record, the Board finds the most probative evidence of record for the period on appeal appears in the August 2006 and April 2008 VA examination reports.  

In this regard, the Board notes that the August 2006 audio evaluation indicated pure tone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 10, 10, 20, 35, and 55 decibels in the right ear, for an average of 30 decibels.  Left ear pure tone thresholds were at 10, 15, 25, 50, and 70 decibels, for an average of 41 decibels.  Speech recognition was found to be 92 percent in the right ear and 88 percent in the left.

These audiometric findings reflect level I auditory acuity in the right ear and level II auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that the level of hearing that has been demonstrated on this evaluation is not consistent with a compensable schedular evaluation under the regulation.

The April 2008 audio evaluation indicated pure tone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 15, 15, 20, 40, and 55 decibels in the right ear, for an average of 33 decibels.  Left ear pure tone thresholds were at 15, 15, 25, 60, and 60 decibels, for an average of 40 decibels.  Speech recognition was found to be 88 percent in the right ear and 84 percent in the left.

These audiometric findings reflect level II auditory acuity in the right ear and level II auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that the level of hearing that has been demonstrated on this evaluation is not consistent with a compensable schedular evaluation under the regulation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the appellant's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.

There are no contrary medical findings of record suggesting that the appellant's hearing loss meets the pure tone thresholds necessary for a compensable evaluation under Diagnostic Code 6100.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for a compensable rating for the Veteran's bilateral hearing loss.  As the evidence preponderates against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected hearing loss on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


